UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7169


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LARRY SHANE MORGAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    Glen M. Williams, Senior
District Judge. (1:99-cr-00076-gmw-1)


Submitted:    November 21, 2008            Decided:   December 12, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Larry Shane Morgan, Appellant Pro Se.     Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Larry Shane Morgan appeals the district court’s order

denying     his    motion       for    clarification           of    the     judgment    and

commitment order entered against him in the Western District of

Virginia following his conviction for possession of explosives

and stolen firearms and for maintaining a place to manufacture

marijuana.        In April 2000, the district court sentenced Morgan

to a total of 151 months’ imprisonment to be served concurrently

with a state sentence.            Morgan filed a motion for clarification

in   May   2008,    in    the    federal      district         court    in    the   Western

District     of    Virginia,      claiming        that     the      Bureau     of   Prisons

improperly failed to credit him with a portion of the time he

served on his state sentence while awaiting sentencing on the

federal charges.          The district court denied Morgan’s motion for

clarification,        finding          that       Morgan        failed        to    exhaust

administrative remedies with the Bureau of Prisons.

             Our review of the record leads us to conclude that the

district court should have treated Morgan’s motion as a habeas

corpus     petition      under    28    U.S.C.     §     2241       (2000),    because    he

attacked the execution of his sentence.                             A § 2241 petition,

however, must be brought in the district of incarceration.                               See

28 U.S.C. § 2241(a); In re: Jones, 226 F.3d 328, 332 (4th Cir.

2000).      Morgan       is   incarcerated        at     the     Federal      Correctional

Institution in Butner, North Carolina, which lies in the Eastern

                                              2
District of North Carolina.          See 28 U.S.C. § 113(a) (2000).                    The

district court in the Western District of Virginia therefore

does not have jurisdiction over this § 2241 proceeding.

            Accordingly, we vacate the district court’s order and

remand for the court to determine whether transferring Morgan’s

§ 2241 petition to the proper federal district court would serve

the   interests     of   justice,    see     28    U.S.C.     §    1631      (2000),   or

whether    the   action    should   be     dismissed     without         prejudice     to

Morgan’s right to file his action in the appropriate district

court.     We dispense with oral argument because the facts and

legal    contentions      are   adequately        presented       in   the    materials

before    the    court   and    argument     would    not     aid      the   decisional

process.

                                                            VACATED AND REMANDED




                                         3